Citation Nr: 0107952
Decision Date: 03/19/01	                  Archive Date: 04/17/01

DOCKET NO. 99-22 213A              DATE 

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to an effective date earlier than May 24, 1993 for
the award of service connection for chronic obstructive pulmonary
disease (COPD) as secondary to service-connected dysthymic
disorder, for the purpose of awarding accrued benefits.

2. Entitlement to service connection for gastrointestinal disorder,
claimed as gastritis and gastroenteritis, as secondary to service-
connected dysthymic disorder, for the purpose of awarding accrued
benefits.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD 

D. Jeffers, Counsel 

INTRODUCTION

The veteran served on active duty from November 1942 to November
1945 during World War II, and was a prisoner of war while serving
in North Africa for the period of May 4, 1943 to July 16, 1943. He
died in May 1998. The appellant is the veteran's surviving spouse.

Service connection for anxiety psychoneurosis was established by
rating decision issued in February 1946.

The St. Petersburg, Florida, Department of Veterans Affairs (VA),
Regional Office (RO) awarded the veteran a nonservice-connected
pension due to severe COPD in a February 1982 rating decision.

In December 1982 and January 1983, the veteran filed claims of
entitlement to increased rating for service-connected nerves and
lung disorders.

By VA letter issued on February 2, 1983, the veteran, with carbon
copy to his accredited representative, was informed that he was not
service-connected for a lung disorder. The veteran was also
instructed that if he felt that his service-connected nerve
condition had increased in severity, he should furnish current
medical evidence to support his claim.

2 -

In May 1985, the veteran filed a claim for an increased rating for
anxiety neurosis. Following development, the RO granted an
increased rating to 10 percent in a May 1986 rating decision. The
veteran filed a timely notice of disagreement, and was issued a
statement of the case in June 1986. However, he did not file a
timely substantive appeal and the decision became final.

On May 24, 1993, the veteran filed claims of entitlement to service
connection for bronchospasms secondary to service-connected nervous
disorder and an increased rating for service-connected nervous
disorder.

By rating decision issued in September 1993, the St. Petersburg
VARO granted an increased rating to 30 percent for dysthymic
disorder, formerly diagnosed as anxiety disorder. Secondary service
connection for bronchospasms was denied. The veteran timely
completed an appeal with respect to these issues.

As part of his March 1994 substantive appeal, the veteran raised
claims of entitlement to special monthly pension, service
connection for COPD, as well as service connection for gastritis
and gastroenteritis as secondary to service-connected dysthymic
disorder. The RO denied entitlement to these benefits in an August
1994 rating decision. The veteran thereafter timely completed an
appeal with respect to these issues.

By rating decisions issued in March and May of 1996, the RO granted
entitlement to special monthly pension based on a finding of clear
and unmistakable error, as well as an increased rating to 100
percent for dysthymic disorder, effective May 24, 1993. Insofar as
these determinations were a complete grant of the benefit sought on
appeal, the claims were no longer considered to be in appellate
status.

By decision issued in September 1997, the Board of Veterans'
Appeals (Board) remanded the veteran's remaining claims of
entitlement to service connection for

3 -

COPD, gastritis and gastroenteritis to the RO for additional
evidentiary development.

A Certificate of Death from the State of Florida evidences that the
veteran died on May [redacted], 1998.

The appellant, the veteran's surviving spouse, thereafter filed
entitlement to service connection for the cause of the veteran's
death, as well as various claims of entitlement to accrued
benefits.

The present matter on appeal comes to the Board on appeal from a
rating decision issued by the St. Petersburg VARO in December 1998
which, in pertinent part, granted entitlement to service connection
for COPD as secondary to service-connected connected dysthymic
disorder and special monthly compensation at the housebound rate,
for accrued benefits purposes, effective from May 24, 1993. Service
connection for gastritis and gastroenteritis as secondary to
service-connected dysthymic disorder, for accrued benefits
purposes, was also denied. The appellant thereafter timely
completed an appeal with respect to the issues on the title page of
this decision.

FINDINGS OF FACT

1. All relevant available evidence necessary for an equitable
disposition of the appellant's appeal has been obtained by the RO.

2. The veteran previously filed claims of entitlement to service
connection for COPD, gastritis and gastroenteritis as secondary to
service-connected dysthymic disorder. The RO denied entitlement to
the benefits sought, and the veteran timely completed an appeal.

4 -

3. The Board remanded these issues to the RO for additional
evidentiary development in September 1997.

4. On remand, the veteran died and his surviving spouse filed a
timely claim for accrued benefits.

5. In August 1998, the RO obtained a medical opinion regarding
certain matters relating to the veteran's death and various
disabilities. The medical examiner, in pertinent part, opined that
the veteran's gastritis and gastroenteritis were not caused by his
psychologic disorder nor his COPD.

6. The overall evidence of record does not reflect that the
veteran's claimed gastritis and gastroenteritis, were separate and
distinct disabilities from his service- connected mental disorder
that were related to service or service-connected disability.

7. The appellant's claim of entitlement to an earlier effective
date is precluded by law.

CONCLUSIONS OF LAW

1. The appellant's claim of entitlement an effective date earlier
than May 24, 1993 for the award of service connection for COPD as
secondary to service-connected dysthymic disorder, for the purpose
of payment of accrued benefits, is without legal merit. 38 U.S.C.A.
5121 (West Supp. 2000); 38 C.F.R. 3.1000 (2000).

2. Service connection for gastritis and gastroenteritis, for
purposes of payment of accrued benefits, is not warranted. 38
U.S.C.A. 1110, 5121, 7104 (West 1991 & Supp. 2000); 38 C.F.R.
3.303, 3.304, 3.310 (2000).

- 5 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the Board remanded the issues of entitlement to
service connection for COPD, gastritis and gastroenteritis to the
RO for additional evidentiary development in September 1997. A
Certificate of Death from the State of Florida evidences that the
veteran died on May [redacted], 1998.

In the claimant's July 1998 claim, she sought, as a matter of law,
entitlement to both dependency and indemnity compensation (DIC) and
accrued benefits. 38 U.S.C.A. 5101(b)(1) (West 1991); 38 C.F.R.
3.152(b) (2000). DIC and accrued benefits are fundamentally
different types of benefits. With respect to DIC, the law provides,
in pertinent part, that when any veteran dies after December 31,
1956, from a service-connected or compensable disability, the
Secretary of VA shall pay dependency and indemnity compensation to
such veteran's surviving spouse, children, and parents. 38 U.S.C.A.
1310(a) (West 1991); see also 38 U.S.C.A. 1318 (West 1991 & Supp.
2000).

By rating decision issued in December 1998, the RO granted, in
pertinent part, entitlement to service connection for COPD
secondary to service-connected dysthymic disorder and special
monthly compensation at the housebound rate, for purposes of
payment of accrued benefits. Both claims were granted effective
from May 24, 1993. In December 1998 letters to the claimant, the RO
informed her that she was entitled to a lump sum payment for VA
benefits due and unpaid to the veteran at the time of his death.

i. Earlier Effective Date Claim

The threshold question that must be resolved with regard to the
appellant's earlier effective date claim is whether she has
submitted a legal claim which might entitle her to the VA benefits
she seeks. If her claim falls because of the absence of legal

- 6 - 

merit or lack of entitlement under the law, the claims must be
denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426
(1994).

The law provides that upon the death of a veteran, any accrued
benefits, when due and unpaid for a period not to exceed two years,
are payable, in descending order, to the veteran's spouse, children
(in equal shares), or dependent parents (in equal shares). 38
U.S.C.A. 5121(a)(2) (West 1991 & Supp. 2000); 38 C.F.R.
3.1000(a)(1) (2000). Accrued benefits are defined as periodic
monetary benefits (other than insurance and servicemen's indemnity)
provided by laws administered by the Secretary of VA, to which an
individual was entitled at death under existing ratings or
decision, or those based on evidence in the file at the date of
death. 38 U.S.C.A. 5121 (West 1991 & Supp. 2000). As such, a
surviving spouse may claim accrued benefits by asserting the
veteran's entitlement to certain periodic monetary benefits. Lathan
v. Brown, 7 Vet. App. 42, 52 (1994); Zevalkink, 6 Vet. App. at 490-
91 (1994). Thus, accrued benefits may be paid to a veteran's
survivors in their own right, although a survivor may only assert
that right by asserting the (deceased) veteran's entitlement to the
benefit in question. See id., and see 38 U.S.C.A. 1310, 1318 (West
1991 & Supp. 2000). One category of accrued benefits - the type
ultimately claimed here - is VA compensation due to a veteran at
the date of the veteran's death by virtue of the veteran's
entitlement to an earlier effective date for the award of such
compensation. In this respect, the legal provisions regarding
effective dates apply to the claimant's claim in this case, see 38
U.S.C.A. 5110 (West 1991 & Supp. 2000); 38 C.F.R. 3.400 (2000), but
only by virtue of the fact that the claimant seeks an accrued
benefit.

In her June 1999 notice of disagreement, the appellant contended
that service connection for COPD with accrued benefits should be
effective from much earlier than May 24, 1993. Thus, the language
from her June 1999 statement was in the nature of a statement in
support of her claim for additional lump sum payment of

- 7 -

accrued benefits based on her allegation that the veteran was
entitled to an earlier effective date for the award of service
connection for COPD.

After a contemporaneous review of the record, the Board finds that
entitlement to an earlier effective date is not demonstrated. The
veteran died in May 1998. At the time of his death, a 100 percent
schedular evaluation for his sole service-connected disability,
dysthymic disorder, had been established from May 24, 1993.
Therefore, the veteran was entitled to and was paid compensation at
the rate for disability rated as 100 percent disabling. Although
the RO granted secondary service connection and assigned a 60
percent evaluation for COPD, the Board observes that the net effect
of this determination was that entitlement to special monthly
compensation under 38 U.S.C.A. 1114, subsection (s) was
posthumously established from May 24, 1993. The record reflects
that the appellant was issued a check for the accrued benefits due
the veteran.

As set out above, accrued benefits are limited to the two years
preceding death. 38 C.F.R. 3.1000(a)(1) (2000). Insofar as all
accrued benefits due the veteran during the two-year delimiting
period prior to his death have been paid, namely the difference
between the special monthly compensation under the 38 U.S.C.A.
1114, subsection (s) rate awarded posthumously and the 100 percent
disability rate paid during the veteran's lifetime, there are no
unpaid monetary benefits to which the appellant is entitled. As a
matter of law, the appellant has no night to accrued benefits based
on an effective date earlier than May 24, 1993 for the award of
service connection for COPD as secondary to service-connected
dysthymic disorder.

In a case such as this one, where the law and not the evidence is
dispositive of the issue before the Board, the claim should be
denied because of the absence of legal merit or the lack of
entitlement under the law. Sabonis, supra. Therefore, the appeal is
denied.

8 -

ii. Service Connection

In conjunction with this claim, the veteran's claims folder was
reviewed by a VA doctor for purposes of determining the most
probable etiology of the veteran's claimed COPD, gastritis and
gastroenteritis. Based on the medical evidence of record, the
doctor determined that there was evidence which supports a
relationship between the veteran's respiratory condition, COPD, and
his service-connected dysthymic disorder. With regard to the
veteran's alleged gastritis, however, the doctor concluded that it
was not caused by the veteran's psychologic disorder nor was it
caused by his COPD. The doctor indicated that he conducted a
complete review of the veteran's claims folder and noted, in
pertinent part, that the veteran sustained acute gastroenteritis in
April 1944. Following, in December 1985, the veteran was seen with
complaints of abdominal bloating and discomfort without a clear
statement regarding medical findings rendered. Nevertheless, the
examiner at that time raised the question of duodenal ulcer disease
with subsequent testing ruling out this condition. An upper GI
series revealed the presence of a small hiatal hernia noted, but
the examiner at that time indicated was a very common finding.

In December 1998, the St. Petersburg VARO issued a rating decision
which, in pertinent part, granted service connection for COPD as
secondary to service-connected dysthymic disorder and special
monthly compensation at the housebound rate, for accrued benefits
purposes, effective from May 24, 1993. However, service connection
for gastritis and gastroenteritis as secondary to service-connected
dysthymic disorder, for accrued benefits purposes, was denied.

The appellant contends that the RO relied solely on the August 1998
medical opinion in denying her accrued benefits claim. In support
of this contention, she has cited to several medical examination
reports of record which indicate that the

- 9 -

veteran experienced gastrointestinal manifestations secondary to
his service-connected dysthymic disorder.

Generally, the agency of original jurisdiction and the Board are
precluded from substituting their own medical judgment from that of
the medical evidence of record. See Colvin v. Derwinski, 1 Vet.
App. 171 (1991). Nevertheless, both the RO and the Board have a
duty to assess the credibility and weight to be given to evidence.
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The Court has
stated that greater weight may be placed on one physician's opinion
than another's depending on factors such as reasoning employed by
the physicians and whether or not and the extent to which they
reviewed prior clinical records and other evidence. Gabrielson v.
Brown, 7 Vet. App. 36, 40 (1994).

The Board finds that the August 1998 medical opinion with respect
to the etiology of the veteran's claimed gastrointestinal
disability was based on a complete review of the entire record. It
was concluded that the veteran did not have a chronic
gastrointestinal disability in service and that the veteran's
"alleged gastritis is not caused by his psychogenic disorder nor is
it caused by his chronic obstructive pulmonary disease". The August
1998 medical opinion indicated that the veteran was hospitalized
for acute, catarrhal gastroenteritis in April 1994. A review of the
clinical records associated with this hospitalization indicated
that although the veteran had complaints of loss of appetite and
irregular stool, physical examination was negative. The examiner
noted that the veteran had symptoms of gastroenteritis that were
not infectious in origin and were probably due to nervous fatigue.

As pointed out in the appellant's substantive appeal, the veteran
was granted service connection for anxiety neurosis, now diagnosed
as dysthymic disorder, in February 1946.

- 10-

In addition, the medical evidence of record reflects that the
veteran was seen in November 1985, requesting evaluation of his
nervous condition. He complained of irritability, nervousness, deep
disturbances, and.feeling very tense. He also complained of
intermittent epigastric pain for the past year, relieved somewhat
by antacids. Physical examination revealed that the abdomen was
soft. Bowel sounds were active. There was no tenderness. Rectal
evaluation was guaiac negative. The diagnoses were anxiety and
gastritis secondary to anxiety. He was thereafter afforded an upper
GI series in December 1985 that was essentially negative, except
for a small hiatus hernia which was indicated to be a very common
finding.

In February 1986, the veteran was afforded VA psychiatric
examination, at which time his complaints included abdominal pain
for which he took medication. Based on a mental status examination
of the veteran, the examiner concluded that the veteran appears to
be suffering from a long-standing emotional disorder most
appropriately diagnosed under DSM-III as anxiety disorder, post-
traumatic stress disorder. The diagnosis was based on his
subjective reported history of traumatic experiences while in
military service and subsequent developments, such as feelings of
extreme discomfort, irritability and outbursts of anger around
people; self-injurable behavior, particularly picking on his nails
and skin until bleeding; psychosomatic manifestations, including
headache and burning sensation in various parts of his body; sleep
disturbances and recurring nightmares of past traumatic events and
loss of interest, seclusiveness and aversion to social activities.

VA outpatient treatment records developed in 1986 further indicates
that the veteran was seen on occasion with complaints of a burning
sensation in his stomach for which he took Zantac and Mylanta.

In addition to the August 1998 VA medical opinion, the Board has
reviewed the overall medical record, including the aforementioned
medical evidence, to determine if service connection should be
granted for accrued benefits purposes.

- 11 -

The veteran's gastrointestinal manifestations have historically
been associated with his service-connected psychiatric disorder by
various medical examiners. Nevertheless, an organic
gastrointestinal disorder, claimed as gastritis and
gastroenteritis, has not been shown to be present in service or
secondary to service- connected disability. The veteran's
gastrointestinal complaints were described as symptomatic of his
service-connected dysthymic disorder. Indeed, the veteran's
February 1986 VA psychiatric examination report indicated that the
burning sensation that he experienced in various parts of his body
was psychosomatic in nature, and constituted one of DSM-III
criteria necessary for diagnoses of anxiety disorder, post-
traumatic stress disorder.

The Board has considered whether the psychiatric and organic
components of the disability warrant separate evaluations. Where,
as here, the gastrointestinal complaints were described as part of
the service-connected psychiatric disability and not due to
separate organic pathology, evaluation of the same disability under
various diagnoses is to be avoided. 38 C.F.R. 4.14 (1996) and
(2000). When a single disability has been diagnosed both as a
physical (organic) condition and the other as a mental disorder
(psychological or psychoneurotic), the rating agency shall evaluate
it using a diagnostic code which represents the dominant (more
disabling) aspect of the condition. See 38 C.F.R. 4.132 at NOTE(4)
(1996) and 38 C.F.R. 4.126 (2000). Here, it is clear that the
veteran's gastrointestinal manifestations constituted the non-
dominant aspect of his service-connected disability. As such, the
assignment of a separate disability evaluation was not warranted.

Finally, the Board finds that notwithstanding the recent amendments
to the law enacted by the Veterans Claims Assistance Act of 2000,
no undue prejudice to the appellant is evident by a disposition by
the Board herein, as the amended provisions of the Act specifically
provide that VA is not required to provide assistance to a claimant
if there is no reasonable possibility that such assistance will aid
in substantiating the claim. See Veterans Claims Assistance Act of
2000, Pub. L. No.

- 12 -

106-475, 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as
amended at 38 U.S.C. 5103). For the reasons set forth above, the
Board has found that the appellant's earlier effective date claim
lacks legal merit under the law. The accrued benefits claim of
service connection must be decided based on evidence of record at
the time of the veteran's death and therefore, there is no
reasonable possibility that further assistance or development of
the claim at the RO-level will result in a grant of the benefits
sought.

Accordingly, the Board concludes that the preponderance of the
evidence is against the appellant's claim.

ORDER

Entitlement an effective date earlier than May 24, 1993 for the
award of service connection for COPD as secondary to service-
connected dysthymic disorder, for the purpose of awarding accrued
benefits, is denied.

Service connection for gastritis and gastroenteritis secondary to
service-connected dysthymic disorder, for the purpose of awarding
accrued benefits, is denied.

THOMAS J. DANNAHER 
Member, Board of Veterans' Appeals

- 13 - 



